       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 1 of 29                      FILED
                                                                                  2020 Oct-20 PM 01:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

THE WOOLWORTH LLC d/b/a                       )
THE WOOLWORTH,                                )
               Plaintiff,                     ) CASE NO: 2:20-cv-01084-CLM
                                              )
v.                                            )
                                              )
THE CINCINNATI INSURANCE                      ) JURY TRIAL DEMANDED
COMPANY,                                      )
                  Defendant.                  )


                       FIRST AMENDED COMPLAINT


      Plaintiff The Woolworth LLC d/b/a The Woolworth brings this action against

Defendant The Cincinnati Insurance Company and alleges based upon investigation,

experience, information and belief as follows:

                                INTRODUCTION

      1.     Plaintiff has operated The Woolworth since 2017. The Woolworth is

an entertainment venue, restaurant, and bar in Birmingham, Alabama, that offers

libations, food, and recreations like foosball, tabletop shuffleboard, basketball, air

hockey, and duckpin bowling. The Woolworth also offers private events.

      2.     To protect its business in the event that it suddenly had to suspend

operations for reasons outside of its control, or in order to prevent further property

damage, Plaintiff purchased insurance coverage from Defendant, including specialty

property coverage, as set forth in Defendant’s Business Income (and Extra Expense)
                                          1
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 2 of 29




Coverage Form (Form FA 213 05 16) (attached hereto as Exhibit 1).

      3.     Plaintiff’s insurance policy through Defendant is an “all-risk” policy

that provides coverage for all non-excluded business losses.

      4.     Plaintiff’s policy through Defendant provides “Business Income”

coverage, which promises to pay for loss due to the necessary suspension of

operations following loss to property.

      5.     Plaintiff’s policy through Defendant also provides “Civil Authority”

coverage, which promises to pay for loss caused by the action of a civil authority

that prohibits access to the insured premises.

      6.     Plaintiff’s policy through Defendant also provides “Extra Expense”

coverage, which promises to pay the expense incurred to minimize the suspension

of business and to continue operations.

      7.     Unlike many policies that provide Business Income coverage (also

referred to as “business interruption” coverage), the policy issued by Defendant does

not include, and is not subject to, any exclusion for losses caused by the spread of

viruses or communicable diseases.

      8.     On March 16, 2020, Plaintiff was forced to suspend or reduce business

operations at The Woolworth due to COVID-19 (a.k.a. “coronavirus” or “SARS-

CoV-2”) and the resultant Civil Authority Orders issued by civil authorities in

Alabama.


                                          2
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 3 of 29




      9.     Plaintiff made a claim with Defendant under its policy for business

interruption coverage, including business income losses and extra expenses

incurred.

                                       PARTIES

      10.    Plaintiff The Woolworth LLC d/b/a The Woolworth is a limited

liability company organized and existing under the laws of Alabama, which is

located in Birmingham, Jefferson County, Alabama.

      11.    Defendant The Cincinnati Insurance Company is a corporation

organized and existing under the laws of Ohio, which has its statutory headquarters

at 6200 South Gilmore Road, Fairfield, OH 45014-5141.

                         JURISDICTION AND VENUE

      12.    This Court has original subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1332(a), which provides federal courts original jurisdiction

over any civil action in which the parties are citizens of different states and where

the matter in controversy exceeds in the aggregate the sum of $75,000, exclusive of

interest and costs. There is complete diversity of citizenship between Plaintiff and

Defendant because Plaintiff is an Alabama limited liability company with its

members located in Alabama while Defendant is an Ohio corporation with its

principal place of business in Ohio.

      13.    This Court has personal jurisdiction over Defendant because it has


                                          3
        Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 4 of 29




purposefully availed itself of the privilege of conducting activities in the forum by

soliciting, transacting, and conducting its insurance business within the State of

Alabama, including issuing insurance policies (including the Policy at issue) and

administering claims within the State. As such, Defendant has maintained systematic

and continuous business contacts within the State of Alabama, by and through their

agents and/or sale representatives.

       14.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because

a substantial portion of the wrongful acts upon which this lawsuit is based occurred

in this District. Venue is also proper pursuant to 28 U.S.C. § 1391(c) because

Defendant is a corporation that has substantial, systematic, and continuous contacts

in the State of Alabama and, as a result, is subject to personal jurisdiction in this

District.

       15.   The acts and/or omissions complained of took place, in whole or in part,

within the venue of this Court.

                                      FACTS

       A. Insurance Coverage

       16.   Defendant entered into a contract of insurance with the Plaintiff,

whereby Plaintiff agreed to make payments to Defendant in exchange for the

Defendant’s promise to indemnify the Plaintiff for losses, including, but not limited

to, business income losses at Plaintiff’s location at 1006 20th Street South,


                                         4
        Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 5 of 29




Birmingham, Alabama 35205-2606 (the “Covered Property”), which is leased,

managed, and controlled by the Plaintiff.

      17.     The Covered Property is covered under Policy number EPP 050 19 39,

issued by Defendant (hereinafter the “Policy”). See Exhibit 1.

      18.     The Policy provides (among other things) property, business personal

property, business income and extra expense, civil authority order, and additional

coverages.

      19.     Plaintiff faithfully paid policy premiums to Defendant specifically to

provide, among other things, additional coverages in the event of business

interruption or closures by order of civil authority.

      20.     The Policy is an all-risk policy, insofar as it provides that covered

causes of loss under the Policy means direct physical loss or direct physical damage

unless the loss is specifically and expressly excluded or limited in the Policy.

Defendant agreed to “pay for direct ‘loss’ to Covered Property . . . caused by or

resulting from any Covered Cause of Loss.” The policy defines Covered Cause of

Loss as direct physical loss or damage “unless the ‘loss’ is excluded or limited” by

the Policy.

      21.     The Policy does not define “direct physical loss” or “direct physical

damage.”

      22.     In the Policy, Defendant did not exclude or limit coverage for losses


                                            5
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 6 of 29




from the potential spread of viruses or communicable diseases.

      23.    In the Business Income (and Extra Expense) Coverage Form (Form FA

213 05 16) of the Policy, Defendant agreed to pay for Plaintiff’s actual loss of

Business Income sustained due to the necessary suspension of its operations during

the “period of restoration” caused by direct physical loss or damage. A “slowdown

or cessation” of business activities at the Covered Property is a “suspension” under

the policy, for which Defendant agreed to pay for loss of Business Income during

the “period of restoration” that begins after twenty-four hours have passed from the

time of direct physical loss or damage.

      24.    “Business Income” means net income (or loss) before tax that Plaintiff

would have earned if no physical loss or damage had occurred as well as continuing

normal operating expenses incurred.

      25.    In the Business Income (and Extra Expense) Coverage Form,

Defendant also agreed to pay necessary Extra Expense that its insureds incur during

the “period of restoration” that the insureds would not have incurred if there had

been no direct physical loss or damage to the Covered Property.

      26.    “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.

      27.    In the Business Income (and Extra Expense) Coverage Form of the

Policy, Defendant also agreed to “pay for the actual loss of ‘Business Income’” that


                                          6
        Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 7 of 29




Plaintiff sustains “and any Extra Expense . . . caused by action of civil authority that

prohibits access to” the Covered Property when a Covered Cause of Loss causes

damage to property near the Covered Property, the civil authority prohibits access

to property immediately surrounding the damaged property, the Covered Property is

within the prohibited area, and the civil authority action is taken “in response to

dangerous physical conditions.”

      28.    Losses caused by the COVID-19 pandemic and the related Civil

Authority Orders issued by local, state, and federal authorities triggered the Business

Income, Extra Expense, and Civil Authority provisions of the Policy.

      B.    The Coronavirus Pandemic

      29.    On March 11, 2020, the World Health Organization declared that

COVID-19 constituted a global pandemic.

      30.    On March 13, 2020, the Governor for the State of Alabama declared

the COVID-19 pandemic a public health state of emergency.

      31.    The scientific community, and those personally affected by the virus,

recognize COVID-19 as a cause of real physical loss and damage. It is clear that the

presence of COVID-19 at the Covered Property would be a direct physical loss

requiring remediation to clean the surfaces of the Covered Property.

      32.    The virus that causes COVID-19 remains stable and transmittable in

aerosols for up to three hours, up to four hours on copper, up to 24 hours on


                                           7
        Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 8 of 29




cardboard and up to two to three days on plastic and stainless steel. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-

surfaces (last visited April 9, 2020).

      33.    The CDC has issued a guidance that gatherings of more than 10 people

must not occur. People in congregate environments, which are places where people

live, eat, and sleep in close proximity, face increased danger of contracting COVID-

19.

      34.    The global Coronavirus pandemic is exacerbated by the fact that the

deadly virus physically infects and stays on surfaces of objects or materials, i.e.

“fomites,” for up to twenty-eight (28) days.

      35.    China, Italy, France, and Spain have implemented the cleaning and

fumigating of public areas prior to allowing them to re-open publicly due to the

intrusion of microbials.

      C. The Covered Cause of Loss

             1. Physical Loss

      36.    Losses due to the COVID-19 virus pandemic are a Covered Cause of

Loss that is not excluded under the Policy.

      37.     The presence of virus or disease can constitute physical damage to

property, as the insurance industry has recognized since at least 2006. When

preparing so-called “virus” exclusions to be placed in some policies, but not others,


                                         8
        Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 9 of 29




the insurance industry drafting arm, Insurance Services Office (“ISO”), circulated a

statement to state insurance regulators that included the following:

             Disease-causing agents may render a product impure (change its
             quality or substance), or enable the spread of disease by their
             presence on interior building surfaces or the surfaces of personal
             property. When disease-causing viral or bacterial contamination
             occurs, potential claims involve the cost of replacement of
             property (for example, the milk), cost of decontamination (for
             example, interior building surfaces), and business interruption
             (time element) losses. Although building and personal property
             could arguably become contaminated (often temporarily) by
             such viruses and bacteria, the nature of the property itself would
             have a bearing on whether there is actual property damage.

      38.    The COVID-19 pandemic caused direct physical loss of or damage to

the Covered Property under the Policy by denying use of, impairing the function of,

and damaging the Covered Property as well as by causing a necessary suspension of

operations during a period of restoration.

      39.    Further, the COVID-19 pandemic renders the Covered Property unsafe,

uninhabitable, or otherwise unfit for its intended use, which constitutes direct

physical loss.

      40.    Additionally, Plaintiff’s loss of functionality of the Covered Property

constitutes direct physical loss.

             2. Civil Authority Orders

      41.    The threat and presence of COVID-19 with respect to other property

has caused civil authorities throughout the country to issue orders requiring the


                                             9
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 10 of 29




suspension of business at a wide range of establishments, including civil authorities

with jurisdiction over Plaintiff’s business (the “Civil Authority Orders”).

      42.    On March 16, 2020, the Jefferson County Health Officer issued a civil

authority order (attached hereto as Exhibit 2) suspending all gatherings of twenty-

five or more persons and gatherings of any size where a six-foot distance between

persons could not be maintained.         The Order also prohibited on-premises

consumption of food or drink at all restaurants and bars for one week, effective

March 17, 2020.

      43.    On March 19, 2020, the Jefferson County Health Officer issued a civil

authority order (attached hereto as Exhibit 3) implementing more stringent

measures, requiring the closure of all nonessential businesses and services, which

included entertainment venues such as Plaintiff, and prohibiting all non-work related

gathering of 10 or more persons and gatherings of any size where a six-foot distance

between persons could not be maintained. The Order reiterated the prohibition of

on-premises consumption of food or drink at all restaurants and bars until April 6,

2020. This order has been in effect since March 20, 2020.

      44.    On March 19, 2020, the Alabama State Health Officer issued a civil

authority order (attached hereto as Exhibit 4) suspending all gatherings, events, or

activities of twenty-five or more persons and gatherings of any size where a six-foot

distance between persons could not be maintained. The Order also prohibited on-


                                         10
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 11 of 29




premises consumption of food or drink at all restaurants and bars, effective March

19, 2020. The Order recognizes that “COVID-19 in the State poses the potential of

widespread exposure to an infectious agent that poses significant risk of substantial

harm to a large number of people.”

      45.    On March 20, 2020, the Alabama State Health Officer issued another

civil authority order (attached hereto as Exhibit 5) amending the March 19, 2020,

Order to implement more stringent measures, prohibiting all non-work-related

gatherings of twenty-five persons or more, or non-work related gatherings of any

size where a six-foot distance between persons could not be maintained. The Order

reiterated the prohibition of on-premises consumption of food or drink at all

restaurants and bars.

      46.    On March 22, 2020, the Jefferson County Health Officer issued a civil

authority order (attached hereto as Exhibit 6) amending the March 19, 2020, Order

to implement more stringent measures. The Order reiterated the closure of all

nonessential businesses and services, which included entertainment venues such as

Plaintiff, and prohibiting all non-work related gathering of 10 or more persons. The

Order reiterated the prohibition of on-premises consumption of food or drink at all

restaurants and bars until April 6, 2020.

      47.    On March 27, 2020, the Alabama State Health Officer issued a civil

authority order (attached hereto as Exhibit 7) requiring the closure of all nonessential


                                            11
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 12 of 29




businesses and services, which included entertainment venues such as Plaintiff, and

prohibiting all non-work related gathering of 10 or more persons. The Order

reiterated the prohibition of on-premises consumption of food or drink at all

restaurants and bars. This order has been in effect since March 28, 2020. The Order

recognizes that “COVID-19 in the State poses the potential of widespread exposure

to an infectious agent that poses significant risk of substantial harm to a large number

of people.”

      48.     On April 3, 2020, the Alabama State Health Officer issued a civil

authority Stay-at-Home order (attached hereto as Exhibit 8) requiring Alabama

residents to “stay at his or her place of residence except as necessary to perform . . .

‘essential activities.’”   The Order reiterated the prohibition of on-premises

consumption of food or drink at all restaurants and bars.

      49.     On April 28, 2020, the Alabama State Health Officer issued a civil

authority Safer-at-Home order (attached hereto as Exhibit 9) continuing to prohibit

entertainment venues, including Plaintiff, from re-opening for business. The Order

reiterated the prohibition of on-premises consumption of food or drink at all

restaurants and bars.

      50.     On May 8, 2020, the Alabama State Health Officer issued a civil

authority Safer-at-Home order (attached hereto as Exhibit 10) continuing to prohibit

entertainment venues, including Plaintiff, from re-opening for business.


                                          12
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 13 of 29




      51.   On May 22, 2020, the Jefferson County Health Officer issued a civil

authority Safer-at-Home order (attached hereto as Exhibit 11) continuing to prohibit

entertainment venues, including Plaintiff, from re-opening for business until

midnight June 6, 2020, and prohibiting all non-work-related gatherings of any size,

including drive-in gatherings, that cannot maintain a consistent six-foot distance

between persons from different households.

      52.   These Civil Authority Orders and proclamations, as they relate to the

closure of all “non-essential businesses,” evidence an awareness on the part of both

state and local governments that COVID-19 causes damage to property. This is

particularly true in places where business is conducted, such as Plaintiff’s, as the

requisite contact and interaction causes a heightened risk of the property becoming

infected with COVID-19.

      53.   The Civil Authority Orders were issued in response to the rapid spread

of COVID-19 throughout Alabama.

      54.    The Civil Authority Orders prohibited access to Plaintiff’s Covered

Property and the area immediately surrounding Covered Property, in response to

dangerous physical conditions resulting from a Covered Cause of Loss under the

Policy, i.e. the COVID-19 pandemic.

      D. Impact on Plaintiff

      55.   On March 17, 2020, as a result of the COVID-19 pandemic and the


                                        13
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 14 of 29




Civil Authority Orders referenced herein, Plaintiff was forced to suspend on-

premises food or drink consumption at its restaurant and bar as well as to cancel

private events.

      56.       On March 20, 2020, as a result of the COVID-19 pandemic and the

Civil Authority Orders referenced herein, Plaintiff was prohibited from operating as

an entertainment venue and was forced to cease all operations.

      57.       Indeed, the March 19th Civil Authority Order issued by the Jefferson

County Health Officer (attached hereto as Exhibit 3) required entertainment

venues—including Plaintiff—to suspend operations.

      58.       The March 19th order and other Civil Authority Orders prohibited

access to the Covered Property by requiring Plaintiff to completely cease its business

operations and by prohibiting Plaintiff from using the Covered Property to operate

its business.

      59.       The issuance of the Civil Authority Orders by Alabama officials

recognizes that COVID-19 is physically present throughout Alabama, which

rendered businesses and properties, including Plaintiff’s, unsafe or unusable.

      60.       COVID-19 was physically present on property surfaces throughout

Alabama, including Jefferson County, where Plaintiff operates its business.

      61.       Moreover, the COVID-19 pandemic and the resultant Civil Authority

Orders caused numerous businesses’ properties throughout Jefferson County,


                                          14
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 15 of 29




Alabama (including the area surrounding Plaintiff’s business) to lose their intended

functionalities and rendered these properties unsafe, uninhabitable, or unfit for

occupancy. Due to the COVID-19 pandemic and the resultant Civil Authority

Orders, the physical spaces of these other properties were unable to function in the

manners in which they had functioned prior to the COVID-19 pandemic.

      62.    Additionally, the threat and presence of COVID-19 caused direct

physical loss of or damage to the Covered Property, which in turn caused Plaintiff

to suspend operations at the Covered Property.

      63.    The threat and presence of COVID-19 has deprived Plaintiff of its

property.

      64.    Further, the threat and presence of COVID-19 at other properties

caused direct physical loss of or damage to property other than Plaintiff’s.

      65.    Because people—staff, customers, community members, and others—

frequent all areas of Plaintiff’s property, there is an ever-present risk that COVID-

19 is present at Covered Property and would continue to be present if the business

remained open to the public.

      66.    Also, because the business is conducted in an enclosed building, the

Covered Property is more susceptible to being or becoming exposed to COVID-19,

as respiratory droplets are more likely to be retained on the Covered Property and

fomites within, and remain viable for far longer as compared to other facilities with


                                         15
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 16 of 29




open-air ventilation.

      67.     Plaintiff’s business is also highly susceptible to rapid person-to-

property transmission of the virus, and vice-versa, because the activities of the

customers and the employees require them to interact in close proximity to the

property and to one another.

      68.     If Plaintiff’s business were to have remained open to the public, the

Covered Property would be perpetually exposed to COVID-19.

      69.     Because the COVID-19 pandemic created serious safety concerns for

the property, employees, and customers, Plaintiff could not operate the Covered

Property according to its intended function (an entertainment venue opened to the

public).    In other words, the pandemic prevented the Covered Property from

performing its function as an entertainment venue safe for the public. To do anything

else other than close its doors would have led to the emergence or reemergence of

COVID-19.

      70.     The COVID-19 pandemic and resultant Civil Authority Orders

diminished the value of Plaintiff’s Covered Property and the usefulness of the

property.

      71.     The loss Plaintiff suffered is “direct” under the plain meaning of the

word. Plaintiff directly and immediately lost the functionality of its property for

business purposes due to COVID-19.


                                         16
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 17 of 29




      72.    The loss Plaintiff suffered is “physical” under the plain meaning of the

word. The physical space of the Covered Property is unable to function in the

manner in which it had functioned prior to the COVID-19 pandemic. The COVID-

19 pandemic and Plaintiff’s loss of functionality and of business income are

material, substantive, and objectively existent. Further, COVID-19 is a virus that is

transmittable in aerosols and on physical surfaces.

      73.    As such, Plaintiff’s actual and immediate loss of functionality of its

Covered Property and loss of business income due to the COVID-19 pandemic

rendering the Covered Property unsafe, uninhabitable, or unfit for its intended use

constitutes “direct physical loss” under the plain meaning of those words and a

Covered Cause of Loss under the Policy. This direct physical loss or damage caused

Plaintiff to suspend operations at the Covered Property.

      74.    The virus is physically impacting the Covered Property. Any effort by

the Defendant to deny the reality that the virus causes physical loss and damage

would constitute a false and potentially fraudulent misrepresentation that could

endanger the Plaintiff and the public.

      75.    The COVID-19 pandemic and resultant Civil Authority Order rendered

the Covered Property unusable and diminished its value.

      76.    As a result of the COVID-19 pandemic and the Civil Authority Orders,

Plaintiff suffered direct physical loss resulting in lost Business Income and incurred


                                         17
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 18 of 29




Extra Expense. The covered losses incurred by Plaintiff and owed under the Policy

are increasing daily.

      77.     On or about March 18, 2020, Plaintiff submitted a claim for loss with

claim number 3521482 to Defendant under its Policy due to the COVID-19

pandemic and the Civil Authority Orders.

      78.     On April 20, 2020, Defendant denied Plaintiff’s claim number 3521482

under the Policy stating that the presence of COVID-19 does not constitute direct

physical loss (attached hereto as Exhibit 12). Further, Defendant stated that the

prerequisites for civil authority coverage were not met because there was no

evidence that the Civil Authority Orders were due to direct physical loss to other

locations or to dangerous physical locations and because the Civil Authority Orders

did not restrict access to the Plaintiff’s premises.

      79.     A declaratory judgment determining that the coverage provided under

the Policy will prevent the Plaintiff from being left without vital coverage acquired

to ensure the survival of the business due to the shutdown caused by the civil

authorities’ response is necessary. As a result of the COVID-19 pandemic and the

Civil Authority Orders, Plaintiff has incurred, and continues to incur, among other

things, a substantial loss of business income and additional expenses covered under

the Policy.




                                           18
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 19 of 29




                              CAUSES OF ACTION
                                  COUNT I
                           DECLARATORY JUDGEMENT

       80.     Plaintiff re-alleges and incorporates by reference Paragraphs 1-79 as if

fully set forth herein.

       81.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in

“a case of actual controversy within its jurisdiction . . . any court of the United States

. . . may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

2201(a).

       82.     An actual controversy has arisen between Plaintiff and the Defendant

as to the rights, duties, responsibilities and obligations of the parties under the Policy

to reimburse Plaintiff for the business interruption losses incurred by Plaintiff in

connection with suspension of their business due to COVID-19 and the civil

authority orders in that Plaintiff contends and, on information and belief, the

Defendant disputes and denies that:

             a. The Civil Authority Orders constitute a prohibition of access to

                Plaintiff’s Covered Property;

             b. The prohibition of access by the Orders has specifically prohibited

                access as defined in the Policy;


                                           19
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 20 of 29




            c. The Civil Authority Orders trigger coverage;

            d. The Policy provides coverage to Plaintiff for any current and future

               closures in Jefferson County due to physical loss or damage directly

               or indirectly from the Coronavirus under the Civil Authority coverage

               parameters;

            e. The Policy provides business income coverage in the event that

               Coronavirus has directly or indirectly caused a loss or damage at the

               insured premises or immediate area of the Covered Property; and

            f. Resolution of the duties, responsibilities and obligation of the parties

               is necessary as no adequate remedy at law exists and a declaration of

               the Court is needed to resolve the dispute and controversy.

      83.     Plaintiff seeks a Declaratory Judgment to determine whether the Civil

Authority Orders constitute a prohibition of access to Plaintiff’s Covered Property.

      84.     Plaintiff further seeks a Declaratory Judgment to affirm that the Civil

Authority Orders trigger coverage under the Policy.

      85.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy

provides coverage to Plaintiffs for any current and future closures of businesses such

as Plaintiff’s in Jefferson County due to physical loss or damage from the

Coronavirus and that the Policy provides business income coverage in the event that

Coronavirus has caused a loss or damage at the Covered Property.


                                          20
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 21 of 29




       86.    Plaintiff does not seek any determination of the amount of damages or

any other remedy other than declaratory relief.

                                    COUNT II
                                Breach of Contract
                             Business Income Coverage

       87.    Plaintiff re-alleges and incorporates by reference Paragraphs 1-79 as if

fully set forth herein.

       88.    The Policy is a valid and enforceable contract between Defendant and

Plaintiff.

       89.    Plaintiff’s Policy is a contract under which Plaintiff paid premiums in

exchange for Defendant’s promise to pay Plaintiff for losses for claims covered by

the Policy.

       90.    In the Business Income (and Extra Expense) Coverage Form of the

Policy, Defendant agreed to pay for Plaintiff’s actual loss of Business Income

sustained due to the necessary suspension of its operations during the “period of

restoration” caused by direct physical loss or damage.

       91.    A “slowdown or cessation” of business activities at the Covered

Property is a “suspension” under the policy, for which Defendant agreed to pay for

loss of Business Income during the “period of restoration” that begins after twenty-

four hours have passed from the time of direct physical loss or damage.

       92.    “Business Income” means net income (or loss) before tax that Plaintiff


                                          21
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 22 of 29




would have earned if no physical loss or damage had occurred as well as continuing

normal operating expenses incurred.

       93.    The COVID-19 pandemic—which rendered the Covered Property

unsafe, uninhabitable, or otherwise unfit for its intended use—caused direct physical

loss and damage to Plaintiff requiring the suspension of operations at the Covered

Property. Losses caused by the COVID-19 pandemic thus triggered the Business

Income provision of Plaintiff’s Policy.

       94.    Plaintiff have complied with all applicable provisions of their policies

and/or those provisions have been waived by Defendant or Defendant is estopped

from asserting them, and yet Defendant materially breached its insurance coverage

obligations pursuant to the Policy.

       95.    By denying coverage for any Business Income losses incurred by

Plaintiff in connection with the COVID-19 pandemic, Defendant has materially

breached its coverage obligations under the Policy.

       96.    As a direct and proximate result of Defendant’s breach of the Policy,

Plaintiff sustained substantial damages for which Defendant is liable, in an amount

to be established at trial.




                                          22
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 23 of 29




                                    COUNT III
                                Breach of Contract
                              Extra Expense Coverage

       97.    Plaintiff re-alleges and incorporates by reference Paragraphs 1-79 as if

fully set forth herein.

       98.    The Policy is a valid and enforceable contract between Defendant and

Plaintiff.

       99.    Plaintiff’s Policy is a contract under which Plaintiff paid premiums in

exchange for Defendant’s promise to pay Plaintiff for losses for claims covered by

the Policy.

       100. In the Business Income (and Extra Expense) Coverage Form of the

Policy, Defendant also agreed to pay necessary Extra Expense that Plaintiff incurs

during the “period of restoration” that Plaintiff would not have incurred if there had

been no direct physical loss or damage to the Covered Property.

       101. “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.

       102. The COVID-19 pandemic—which rendered the Covered Property

unsafe, uninhabitable, or otherwise unfit for its intended use—caused direct physical

loss and damage to Plaintiff requiring the suspension of operations at the Covered

Property. Losses caused by the COVID-19 pandemic thus triggered the Extra

Expense provision of Plaintiff’s Policy.


                                           23
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 24 of 29




       103. Due to the COVID-19 pandemic and Civil Authority Orders, Plaintiff

incurred Extra Expense at the Covered Property.

       104. Plaintiff have complied with all applicable provisions of their policies

and/or those provisions have been waived by Defendant or Defendant is estopped

from asserting them, and yet Defendant materially breached its insurance coverage

obligations pursuant to the Policy.

       105. By denying coverage for any Extra Expense incurred by Plaintiff in

connection with the COVID-19 pandemic, Defendant has materially breached its

coverage obligations under the Policy.

       106. As a direct and proximate result of Defendant’s breach of the Policy,

Plaintiff sustained substantial damages for which Defendant is liable, in an amount

to be established at trial.

                                        COUNT IV
                                    Breach of Contract
                              Civil Authority Order Coverage

       107. Plaintiff re-alleges and incorporates by reference Paragraphs 1-79 as if

fully set forth herein.

       108. The Policy is a valid and enforceable contract between Defendant and

Plaintiff.

       109. Plaintiff’s Policy is a contract under which Plaintiff paid premiums in

exchange for Defendant’s promise to pay Plaintiff for losses for claims covered by


                                           24
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 25 of 29




the Policy.

      110. In the Business Income (and Extra Expense) Coverage Form,

Defendant also agreed to “pay for the actual loss of ‘Business Income’” that Plaintiff

sustains “and any Extra Expense . . . caused by action of civil authority that prohibits

access to” the Covered Property when a Covered Cause of Loss causes damage to

property near the Covered Property, the civil authority prohibits access to property

immediately surrounding the damaged property, the Covered Property is within the

prohibited area, and the civil authority action is taken “in response to dangerous

physical conditions.”

      111. The Civil Authority Orders issued in response to the COVID-19

pandemic triggered the Civil Authority provision of Plaintiff’s Policy.

      112. The Civil Authority Orders were a result of the COVID-19 pandemic,

which is a dangerous physical condition resulting from a Covered Cause of Loss.

      113. The Civil Authority Orders prohibited access to the Covered Property.

      114. Plaintiff have complied with all applicable provisions of their policies

and/or those provisions have been waived by Defendant or Defendant is estopped

from asserting them, and yet Defendant materially breached its insurance coverage

obligations pursuant to the Policy.

      115. By denying coverage for any Business Income losses incurred by

Plaintiff in connection with the Civil Authority Orders and the COVID-19


                                          25
          Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 26 of 29




pandemic, Defendant has materially breached its coverage obligations under the

Policy.

       116. As a direct and proximate result of Defendant’s breach of the Policy,

Plaintiff sustained substantial damages for which Defendant is liable, in an amount

to be established at trial.

                               PRAYER FOR RELIEF

       Plaintiff respectfully requests, by reason of each of the causes set forth above,

an order providing as follows:

       a) For a declaration that the Orders constitute a prohibition of access to

            Plaintiff’s Covered Property;

       b) For a declaration that the prohibition of access by the Orders is

            specifically prohibited access as defined in the Policy;

       c) For a declaration that the Orders trigger coverage under the Policy;

       d) For a declaration that the Policy provides coverage to Plaintiff for any

            current, future and continued closures of non-essential businesses due to

            physical loss or damage directly or indirectly from the COVID-19

            pandemic;

       e) For a declaration that the Policy provides business income coverage in the

            event that Coronavirus has directly or indirectly caused a loss or damage

            at the Plaintiff’s Covered Property or the immediate area of the Plaintiff’s


                                            26
      Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 27 of 29




        Covered Property; and

     f) Entering judgment on Counts II-IV in favor of Plaintiff, and awarding

        damages for breach of contract in an amount to be determined at trial;

     g) Ordering Defendant to pay both pre- and post-judgment interest on any

        amounts awarded;

     h) Ordering Defendant to pay attorneys’ fees and costs of suit; and

     i) For such other relief as the Court may deem proper.

Dated: October 20, 2020
                              /s/ W. Daniel “Dee” Miles, III
                              W. Daniel “Dee” Miles, III (AL Bar: 7656M75W)
                              Rachel N. Boyd (IL Bar ID: 6320342)
                              Paul W. Evans (AL Bar: 9270Z18F)
                              BEASLEY, ALLEN, CROW,
                              METHVIN, PORTIS & MILES, P.C.
                              218 Commerce Street
                              Montgomery, AL 36104
                              Telephone: (334) 269-2343
                              Facsimile: (334) 954-7555
                              dee.miles@beasleyallen.com
                              rachel.boyd@beasleyallen.com
                              paul.evans@beasleyallen.com

                              Richard M. Golomb, Esq. (PA Bar No: 42845)
                              Kenneth J. Grunfeld, Esq. (PA Bar No: 84121)
                              GOLOMB & HONIK, P.C.
                              1835 Market Street, Suite 2900
                              Philadelphia, PA 19103
                              Telephone: (215) 985-9177
                              rgolomb@golombhonik.com
                              kgrunfeld@golombhonik.com

                              Laurence Berman, Esq. (Pa. Bar No. 26965)
                              Daniel Levin, Esq. (Pa. Bar No. 80013)
                                       27
Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 28 of 29




                      LEVIN SEDRAN & BERMAN, L.L.P.
                      510 Walnut Street, Suite 500
                      Philadelphia, PA 19106-3697
                      Telephone: (215) 592-1500
                      lberman@lfsblaw.com
                      dlevin@lfsblaw.com

                      Counsel for Plaintiff




                              28
       Case 2:20-cv-01084-CLM Document 17 Filed 10/20/20 Page 29 of 29




                         CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of October, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

      Augusta S. Dowd
      Craig A. Shirley
      W. Chambers Waller, IV
      WHITE ARNOLD & DOWD P.C.
      2025 Third Avenue North, Suite 500
      Birmingham, AL 35203
      Telephone: (205) 323-1888
      Facsimile: (205) 323-8907
      adowd@whitearnolddowd.com
      cshirley@whitearnolddowd.com
      cwaller@whitearnolddowd.com


                                       /s/ W. Daniel “Dee” Miles, III
                                       Of Counsel




                                         29
